PER CURIAM.
The issue on appeal is the constitutionality of a section of the witness tampering statute, section 914.22(l)(b), Florida Statutes (1989). The trial court granted defendant’s motion to dismiss the charge finding section 914.22(l)(b) unconstitutional.
We find that the reasons for the decision in State v. Cohen, 568 So.2d 49 (Fla.1990), when it declared subsections (l)(a) and (3) unconstitutional, do not apply here. Subsection (l)(b) is clear in the type of inducement it proscribes and the object of the inducement. We reverse the order finding it unconstitutional.
Reversed.
CAMPBELL, A.C.J., and HALL and BLUE, JJ., concur.